1

2

3

4

5                              UNITED STATES DISTRICT COURT
6                               EASTERN DISTRICT OF CALIFORNIA
7

8    GABRIEL M. KRUSE,                              Case No. 1:19-cv-00005-LJO-EPG (PC)
9                 Plaintiff,                        ORDER ADOPTING FINDINGS AND
                                                    RECOMMENDATIONS
10         v.
                                                    (ECF NOS. 1 & 10)
11   R. FISHER, JR., et al.,
12                Defendants.
13

14          Gabriel Kruse (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
15   in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a
16   United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
17          On July 30, 2019, Magistrate Judge Erica P. Grosjean entered findings and
18   recommendations, recommending “that all claims and defendants be dismissed, except for
19   Plaintiff’s Eighth Amendment claims for deliberate indifference to serious medical needs
20   against Dr. Bansuan and Doe Defendant(s).” (ECF No. 10, p. 2).
21          Plaintiff was provided an opportunity to file objections to the findings and
22   recommendations. The deadline for filing objections has passed, and Plaintiff has not filed
23   objections to the findings and recommendations.
24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
26   the Court finds the findings and recommendations to be supported by the record and proper
27   analysis.
28          Accordingly, THE COURT HEREBY ORDERS that:
                                                   1
1            1. The findings and recommendations issued by the magistrate judge on July 30,
2                  2019, are ADOPTED in full;
3            2. All claims and defendants are dismissed, except for Plaintiff’s Eighth
4                  Amendment claims for deliberate indifference to serious medical needs against
5                  Dr. Bansuan and Doe Defendant(s); and
6            3. The Clerk of Court is DIRECTED to reflect the dismissal of defendants R.
7                  Fisher, Jr., J. Clark Kelso, and Virk on the Court’s docket.
8
     IT IS SO ORDERED.
9

10        Dated:     August 26, 2019                     /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
